Case: 2:18-cv-01185-EAS-EPD Doc #: 146 Filed: 01/31/20 Page: 1 of 5 PAGEID #: 1400




                            UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



KEVIN D. HARDWICK,                                 CIVIL ACTION NO. 2:18-cv-1185

                    Plaintiff,                     Chief Judge Edmund A. Sargus, Jr.

v.                                                 Chief Magistrate Judge Elizabeth A. Preston
                                                   Deavers
3M COMPANY, et al.,

                    Defendants.

     DEFENDANT AGC CHEMICALS AMERICAS, INC.’S INITIAL DISCLOSURES

        Defendant AGC Chemicals Americas, Inc. (“AGCCA”), by and through its attorneys,

submits the following initial disclosures (the “Disclosures”) pursuant to Fed. R. Civ. P. 26(a)(1)

in the above-captioned lawsuit.

        AGCCA makes these Disclosures after reasonable investigation and based upon the

information presently available to it, and AGCCA’s understanding of the allegations in

Plaintiffs’ First Amended Complaint, DE 96 (April 16, 2019) (the “Amended Complaint”).

AGCCA has not completed its investigation of the claims or defenses alleged in this lawsuit and,

as such, anticipates that further investigation and analysis is likely to lead to additional

information. By making these Disclosures, AGCCA does not represent that it is identifying

every document, tangible thing, or witness that it may use to support its defenses asserted in this

lawsuit. Accordingly, AGCCA reserves the right to supplement these Disclosures pursuant to

Rule 26(e) as appropriate and necessary during the course of discovery and as proceedings move

forward in this lawsuit, as the scope of the parties’ claims and defenses becomes more definite,

particularly if the putative class is certified.
Case: 2:18-cv-01185-EAS-EPD Doc #: 146 Filed: 01/31/20 Page: 2 of 5 PAGEID #: 1401




(i) The name and, if known, the address and telephone number of each individual likely to
have discoverable information—along with the subjects of that information—that the
disclosing party may use to support its claims or defenses, unless the use would be solely for
impeachment:
Mr. Kevin D. Hardwick
Address and telephone number unknown
Information regarding plaintiff’s alleged injuries and exposures to PFAS-containing materials

All AGCCA persons listed below shall be contacted only through counsel for AGCCA:

Dr. Evan D. Laganis
Sustainability Officer
AGC Chemicals Americas, Inc.
55 East Uwchlan Avenue
Suite 201
Exton, Pennsylvania 19341
Information regarding AGCCA products, PFAS toxicology and environmental reports and
studies, and product stewardship

Mr. William Lillis
President
AGC Chemicals Americas, Inc.
55 East Uwchlan Avenue
Suite 201
Exton, Pennsylvania 19341
Information regarding types of products sold by AGCCA and sales of those products to
customers

Mr. Gary Eckrote
Senior Director of Business
AGC Chemicals Americas, Inc.
55 East Uwchlan Avenue
Suite 201
Exton, Pennsylvania 19341
Information regarding types of products sold by AGCCA and sales of those products to
customers

Dan Imms
SHE and Industrial Relations Manager
AGC Chemicals Americas, Inc.
255 South Bailey Road
Downingtown, Pennsylvania 19335
Information regarding AGCCA SDSs




                                               2
Case: 2:18-cv-01185-EAS-EPD Doc #: 146 Filed: 01/31/20 Page: 3 of 5 PAGEID #: 1402




Jonathan Clapp
Senior Manager, Supply Chain
55 East Uwchlan Avenue
Suite 201
Exton, Pennsylvania 19341
Information regarding AGCCA sales and supply chain


AGCCA further states that it is likely that other individuals whose identities are currently
unknown to AGCCA, including but not limited to plaintiff’s healthcare providers, family
members, co-workers, and employers, likely have information related to plaintiff’s health
conditions, employment history and alleged exposure to PFAS materials and the defenses that
AGCCA may assert to his claims in this case. In addition, employees of other parties to this
litigation, who are currently unknown to AGCCA, may be in possession of information that may
be pertinent to AGCCA’s defenses to plaintiff’s claims. Employees of certain government
agencies, including but not limited to the United States Environmental Protection Agency, may
also be in possession of information pertaining to AGCCA’s defense of plaintiff’s claims.

(ii) A copy—or a description by category and location—of all documents, electronically
stored information, and tangible things that the disclosing party has in its possession,
custody, or control and may use to support its claims or defenses, unless the use would be
solely for impeachment:
The following categories of documents may be used to support AGCCA’s defenses in this
matter:
Sales and customer records pertaining to sales of AGCCA products to Ohio and elsewhere,
located on AGCCA’s computer e-mail systems and servers, with certain hard copy documents
located at AGCCA’s offices in Exton, Pennsylvania, and older materials maintained in outside
storage at an Iron Mountain document storage facilities located at Malvern, Pennsylvania and
Jersey City, New Jersey.
Scientific studies and reports regarding testing performed on the toxicology and environmental
characteristics of PFAS chemicals, provided to the United States Environmental Protection
Agency and provided to and received from the FluoroCouncil, maintained on document servers
maintained by AGCCA in Exton, Pennsylvania and/or Thorndale, Pennsylvania, e-mail systems
on Microsoft Office 365 Cloud, hard copy files located at AGCCA’s offices in Exton,
Pennsylvania, and older materials maintained in outside storage at an Iron Mountain document
storage facility located at Malvern, Pennsylvania.
Safety Data Sheets generated by the WERCS system maintained on AGCCA’s computer system,
with electronic documents stored on AGCCA’s computer servers in Thorndale, Pennsylvania.
Product brochures and sales information maintained on AGCCA’s computer server in Exton,
Pennsylvania and also available on AGCCA’s website, https://www.agcchem.com/


(iii) A computation of each category of damages claimed by the disclosing party—who must
also make available for inspection and copying as under Rule 34 the documents or other


                                               3
Case: 2:18-cv-01185-EAS-EPD Doc #: 146 Filed: 01/31/20 Page: 4 of 5 PAGEID #: 1403




evidentiary material, unless privileged or protected from disclosure, on which each
computation is based, including materials bearing on the nature and extent of injuries
suffered:
Not applicable.
(iv) For inspection and copying as under Rule 34, any insurance agreement under which an
insurance business may be liable to satisfy all or part of a possible judgment in the action
or to indemnify or reimburse for payments made to satisfy the judgment:
AGCCA continues to evaluate the applicability of insurance agreements to the claims asserted in
this matter and will identify any such insurance agreements that may provide coverage for the
claims asserted in this action upon completion of its investigation and evaluation.




Dated: January 31, 2020                     /s/ Carl A. Aveni
                                            Carl A. Aveni, Bar No. 0070664
                                            (Trial Attorney)
                                            CARLILE PATCHEN & MURPHY LLP
                                            366 East Broad Street
                                            Columbus, Ohio 43215
                                            Ph:     614.628.0773
                                            Fax: 614.221.0216
                                            Email: caveni@cpmlaw.com

                                            Peter C. Condron (pro hac vice)
                                            Clifford J. Zatz (pro hac vice)
                                            Laura Offenbacher Aradi (pro hac vice)
                                            CROWELL & MORING LLP
                                            1001 Pennsylvania Avenue, N.W.
                                            Washington, DC 20004-2595
                                            Ph:     202.624.2500
                                            Fax: 202.628.5116
                                            Email: pcondron@crowell.com
                                                    czatz@crowell.com
                                                    laradi@crowell.com

                                            Attorneys for Defendant
                                            AGC Chemicals Americas, Inc.




                                               4
Case: 2:18-cv-01185-EAS-EPD Doc #: 146 Filed: 01/31/20 Page: 5 of 5 PAGEID #: 1404




                                CERTIFICATE OF SERVICE

        Undersigned counsel hereby certifies that the foregoing was electronically transmitted to
the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing, this 31st day of January, 2020. Parties may access this filing through the Court’s system.


                                        /s/ Carl A. Aveni
                                        Carl A. Aveni (0070664)




                                                5
